FILED

JUL 2 5 20111
UNITED STATES DISTRICT COURT m us. nisactlaitmgrﬂwa
FOR THE DISTRICT OF COLUMBIA cm “"1"” D 5" °
CATHERINE GRAHAM, )
)
Plaintiff, )
)
v. ) Civil Action NO. / 5‘ - A136 7
J
MELVIN OTEY, )
)
Defendant. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff's application to proceed in
forma pauperis and pro 58 civil complaint. The Court will grant the application, and dismiss the

complaint.

It appears that defendant was plaintiff’s landlord. Plaintiff alleges the parties entered in
to an agreement that defendant pay plaintiff $1 ,500.00 if she would vacate the unit before May
27, 2012. Compl. at 1. She ﬁirther alleges that, even though she moved on May 26, 2012,

defendant has not paid her. Id. at 2. She demands damages of $200,000.00, id. at 3.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties Of the United States. See 28 U.S.C. § 1331. In addition. federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citiZens of different states. See 28 U.S.C. § 1332(a). Plaintiff‘s breach of contract
claim presents no federal question. And, notwithstanding her demand for damages in excess of

$75,000, plaintiff does not establish diversity of citizenship. Accordingly, the complaint will be

 

dismissed for lack of subject matter jurisdiction. An Order consistent with this Memorandum

Opinion is issued separately.

United States District Judge

DATE: /4/_